Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order which terminated her parental rights on the ground of mental illness and granted custody and guardianship of her two children to the Department of Social Services. Respondent contends that the Department’s proof is insufficient to support the court’s determination. We disagree.
The Department adduced clear and convincing evidence showing that, by reason of her mental illness, respondent is presently and for the foreseeable future unable to provide proper and adequate care for her children (Social Services Law § 384-b [4] [c]; Matter of Stephen B., 176 AD2d 1204, lv denied 79 NY2d 752, appeal dismissed 79 NY2d 914). The testimony of the examining psychiatrist was unequivocal that respondent was so disturbed in her behavior, feeling, thinking and judgment that, if her children were returned to her custody, they would be in danger of becoming neglected children (see, Social Services Law § 384-b [6] [a]). Respondent’s failure to recognize that she required psychiatric care and medication substantiates the examining psychiatrist’s conclusion that respondent’s condition was not likely to improve in the foreseeable future (see, Matter of Vera T., 80 AD2d 511, *1079affd 55 NY2d 1028). (Appeal from Order of Erie County Family Court, LoRusso, J. — Permanent Neglect.) Present— Denman, P. J., Balio, Lawton, Fallon and Doerr, JJ.